An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

JORGE MENDOZA, No. 67739
Petitioner,

vs.

THE STATE OF NEVADA ‘ F! L E @
DEPARTMEN’I‘ OF (.3ORREUI‘IONS,

Respondent. MAY 1 3 2W5

TRRClE K LINDEMAN

CLERK‘S SUPREME COURT
BY ‘
DE TY CLERK

ORDER DENYING PETITION
This is a pro se petition for a writ of mandamus. Petitioner

 

seeks an order compelling respondent to abide by the Interstate
Agreement on Detainers. W e have reviewed the documents submitted in
this matter; and without deciding upon the merits of any claims raised
therein, we decline to exercise original jurisdietien in this matter. See
NBS 34.160; NR8 34.170. Accordingly? we

ORDER the petitien DENIED.

    

 

Parraguirre
ﬁnned re  _v 
Douglas C herrjg

cc: J urge Mendoza
Attorney Generalx’C arson Cit};
Pershing: County Clerk

Supreme COURT
er

NEVADA

{0) mm   l 2-